Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 1 and 13 are not anticipated nor made obvious by the prior art.
Using radar to determine fill levels is well known in the art.  Systems that rely on time domain measurements typically direct pulses towards the surface of the liquid and analyze the echoes from the transmitted pulses.
Backstrom et al., US 2016/0097669, teaches that the transmission of the signal is through a waveguide 340 (FIG. 3, Abstract).  Delin et al., US 2009/0146867, similarly teaches using a waveguide (the probe 3 FIG. 1, [0016]).  Hughes et al., US 2016/0266240, also teaches the probe as a waveguide (FIG. 1, [0028]).  Last Klofer et al., US 2012/0265486, teaches using a wave guide to both transmit the signal and its reflection ([0002] last sentence.
Klofer et al., further teaches using a neural network to derive causal relationships between the test signal and the response signal [0066].
However the prior art is silent concerning implementing an expert system incorporating an inference engine with prior knowledge of a system model of the radar (GWR) transmitter.

Further Klofer et al. explicitly teaches away from any system modelling of the source signal in and of itself, but rather only models the signal not the transmitter that generates it nor how it is generated ([0057]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lovegren et al., US 2002/0177961, teaches using radar to measure the concentration of a fluid in a tank using a probe that may use a waveguide.
Turcotte et al., US 2018/0238997, teaches a unit with a wave guide to measure the distance to a surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGIS J BETSCH/Primary Examiner, Art Unit 2857